REVISED - May 20, 1998

              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 97-60192



JAY O. HOLLIS, Estate of
Deceased; INEZ C. HOLLIS,
Administratrix of the Estate
of Jay O. Hollis; JAY L. HOLLIS;
WILLIAM C. HOLLIS; SHELAH H.
PATTERSON; CANDACE H. JENKINS,

                                            Plaintiffs-Appellants,

                               versus


AMERICAN AIRLINES, INC.,
ET AL.,

                                            Defendants,

AMERICAN AIRLINES, INC.,

                                            Defendant-Appellee.



          Appeal from the United States District Court
            for the Southern District of Mississippi


                           April 29, 1998


Before JOLLY, WIENER and STEWART, Circuit Judges.

PER CURIAM:
          This appeal arises from a case that probably should never

have been filed in the first place and most certainly should never

have been appealed to this court.       Our review of that which has

been appealed by the estate, the administratrix, and the survivors

of the late Mr. Hollis (collectively, “Appellants”), reveals a
combination of issues that we either (1) have no jurisdiction to

consider because Appellants failed timely to file notices of

appeal, or (2) are so          lacking in legal merit that they are

frivolous as a matter of law.          Rather than affirming those rulings

of the district court over which we may exercise jurisdiction, we

dismiss this appeal as frivolous and order Appellants and their

counsel to show cause why damages and costs should not be imposed.

                                         I

     The decedent, Mr. Hollis, boarded American Airlines, Inc.’s

(“American”) Flight 675 bound for Jackson, Mississippi, on May 14,

1988, but suffered a heart attack while the flight was en route.

The flight attendants notified the aircraft’s captain of the

situation and he received clearance for a “straight-in approach” at

Jackson International Airport. Emergency medical personnel boarded

the plane immediately upon its arrival at the terminal and began

attending   to    Mr.    Hollis      while    the   remaining   twenty   or   so

passengers,      who    were   all    seated    forward   of    the   decedent,

disembarked through the front.               After completing their initial

ministrations, the medical personnel assisted Mr. Hollis from the

plane via the rear stairway and into an awaiting ambulance on the

tarmac.   Unfortunately, Mr. Hollis died some four days later in a

local Jackson hospital.

                                        II

     Appellants filed suit in April 1994 against American and

several other defendants. Eventually, the district court pared the




                                         2
case down to one defendant--American--and three state tort claims.1

Appellants alleged that American: (1) negligently failed to request

priority landing clearance at Jackson, (2) negligently allowed the

other    passengers   to   disembark       before   the   deceased,   and   (3)

negligently failed to allow the ambulance to park near the aircraft

in Jackson.      American sought dismissal of the three remaining

claims and the district court granted its motion for summary

judgment on March 7, 1997.      Appellants timely appealed, attacking

several of the court’s evidentiary rulings along with the court’s

dismissal.2

                                   III

                                       A

        Appellants’ complaints implicating the striking of the three

affidavits and the curtailment of discovery are so lacking in merit

as to be legally frivolous.       Appellants waived or forfeited any

right to complain about the striking of the McCrory affidavit by

failing to contest American’s motion to strike it.                It follows

that, inasmuch as the stricken McCrory affidavit formed the basis

of the Roitsch and Murgo affidavits, they surely could not stand.


    1
     Appellants attempt to appeal two of the orders that performed
the paring work. The district court entered one order on May 11,
1995, and the second on April 29, 1996--both as final judgments
pursuant to Rule 54(b). Appellants did not file a notice of appeal
until after the district court’s order of March 7, 1997, dismissing
the case. We thus are without jurisdiction to address either the
May 11, 1995, or the April 29, 1996 order. Fed.R.App.P. 3, 4.
          2
        We review a grant of      summary judgment de novo and the
district court’s evidentiary      rulings for abuse of discretion.
Folks v. Kirby Forest Indus.,     Inc., 10 F.3d 1173, 1181 (5th Cir.
1994); FDIC v. Myers, 955 F.2d 348, 349 (5th Cir. 1992).

                                       3
The striking of those affidavits certainly does not constitute

abuse of discretion.

      Similarly, the district court’s curtailment of discovery does

not rise to the level of reversible abuse.               The court’s only

limitation on Appellants dealt with the scope of discovery.           Even

a cursory look at the rulings of the district court regarding the

discovery sought and its relevance to the sole remaining claims in

the   case   eschews   any   possibility   of    abuse    of   discretion.

Appellants’ appeals of the evidentiary and discovery rulings of the

district court are dismissed as frivolous.

                                   B

      We have reviewed the record as well as the rulings of the

district court and the arguments of counsel as advanced in their

appellate briefs and in their oral arguments to this panel.          There

simply are no genuine issues of material fact regarding actions or

omissions for which they assert that American was responsible.          It

is obvious beyond question that the various decisions and judgment

calls made on that fateful night, that Appellants accuse American

of having made negligently, were simply not made by American;

neither were they American’s to make.           Appellants’ position on

appeal--arguing that American has liability for such decisions--is

so lacking in legal merit as to be frivolous as a matter of law.

      Accordingly, we shall require Appellants and their counsel to

show cause why they should not be sanctioned for the costs of this

appeal, including attorneys’ fees and expenses. They are therefore

ordered to file with the Clerk of this court, within fifteen (15)


                                   4
days after the filing of this opinion, their joint statement, not

to exceed thirty (30) pages, advancing their reasons why we should

not impose sanctions under Federal Rule of Appellate Procedure 38,

or our inherent power, or any other applicable source of authority

to do so.   We invite American to submit for our edification, within

the same time period, a sworn list of attorneys’ fees incurred in

connection with the instant appeal, detailing the reasonable hours

expended by counsel and reasonable hourly rates charged, plus other

direct costs incurred as appellee.



DISMISSED as frivolous at Appellants’ cost; Appellants and Counsel
on appeal ORDERED TO SHOW CAUSE why sanction for frivolous appeal
should not be imposed.




                                  5